DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16, 25, 31, 33-35, and 37 have been amended.  Claims 16-37 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claim 25 have been fully considered and are persuasive.  The rejection is withdrawn. 
Applicant’s arguments with respect to the prior art rejections of claims 16-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170266816 A1 (“Takeuchi”) in view of US 20200030970 A1 (“Mariyama”).

As per Claim 16, Takeuchi discloses a robot apparatus configured to perform at least two contact works to bring a first object and a second object into contact with each other (see ¶ 48—“a relative position relationship between a hand H and a second object O2 at a time before a robot 20 brings a first surface M1 of a first object O1 into surface contact with a second surface M2 of the second object O2 in a predetermined work”), the robot apparatus comprising:
a control unit configured to control the robot apparatus (see ¶ 59—“robot control apparatus”),
wherein the control unit controls the robot apparatus based on the information (see ¶ 92—“robot control apparatus”).
Mariyama teaches additional limitations not expressly disclosed by Takeuchi, including namely wherein the control unit includes information about an operation range set for each of the contact works and in which each of the contact works is performed by force control (see Claim 9—“install a first object to a second object…range of control”; ¶¶ 33-40—“The position and the attitude of the male connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the operation is performed in accordance with the control program also preregistered in the control unit 203…The approximate position and attitude of the female connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the position of the male connector 110 is controlled in accordance with the control program preregistered in the control unit 203”; ¶¶ 55-56—“The threshold values shown in S105 are determined on the basis of the required accuracy of the male connector 110 and the female connector 120 to be fitted”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeuchi to include the limitations as taught by Mariyama not only to control for insertion into substrates but also to general position control to derive a control amount from a known relations between images and control amounts (see Mariyama: ¶ 59).

As per Claim 17, Takeuchi further discloses:
a robot arm (see ¶ 57—“arm”);
an end effector (see ¶ 58—“end effector”); and
a position detection unit configured to detect a position of a predetermined portion of the end effector (see ¶ 78—“position associated with the end effector”),
wherein the control unit controls the robot arm so that each of the contact works is performed within the operation range corresponding to each of the contact works by force control based on the position detection unit (see ¶ 92—“range”).

As per Claim 18, Takeuchi further discloses wherein the control unit moves the predetermined portion into the operation range in a case where the control unit detects that the predetermined portion is out of the operation range based on the position detection unit (see ¶ 128—“ensuring that the difference falls within the second variable range indicated by the first threshold values such as a configuration of, if the difference exceeds the upper limit value of the W-axis designated as the first threshold value, recalculating the attitude of the corrected taught point”).

As per Claim 19, Takeuchi further discloses wherein the control unit moves the predetermined portion into the operation range by position control in a case where the control unit detects that the predetermined portion is out of the operation range based on the position detection unit (see ¶ 128—“ensuring that the difference falls within the second variable range indicated by the first threshold values such as a configuration of, if the difference exceeds the upper limit value of the W-axis designated as the first threshold value, recalculating the attitude of the corrected taught point”).

As per Claim 20, Takeuchi further discloses wherein the control unit selectively moves the predetermined portion into the operation range by position control or moves the predetermined portion into the operation range by force control when the predetermined portion is out of the operation range (see ¶ 128—“ensuring that the difference falls within the second variable range indicated by the first threshold values such as a configuration of, if the difference exceeds the upper limit value of the W-axis designated as the first threshold value, recalculating the attitude of the corrected taught point”).

As per Claim 21, Takeuchi further discloses wherein the control unit moves the predetermined portion to a predetermined position in the operation range or a start position of each of the contact works in a case where the control unit detects that the predetermined portion is out of the operation range based on the position detection unit when the control unit performs each of the contact works (see ¶ 128—“ensuring that the difference falls within the second variable range indicated by the first threshold values such as a configuration of, if the difference exceeds the upper limit value of the W-axis designated as the first threshold value, recalculating the attitude of the corrected taught point”).
 
As per Claim 22, Takeuchi further discloses wherein the predetermined position is a center position in the operation range (see ¶ 128—“ensuring that the difference falls within the second variable range indicated by the first threshold values such as a configuration of, if the difference exceeds the upper limit value of the W-axis designated as the first threshold value, recalculating the attitude of the corrected taught point”). 

As per Claim 23, Takeuchi further discloses wherein the control unit detects the position of the predetermined portion by the position detection unit during a time after each of the contact works is started and until each of the contact works is ended when the control unit performs each of the contact works (see ¶ 83—“position and attitude associated with the manipulator”).

As per Claim 24, Takeuchi further discloses a force detection unit configured to detect a force applied to the end effector, wherein the control unit performs the force control based on the force detection unit (see ¶ 67—“force control…force detection”).

As per Claim 25, Takeuchi further discloses wherein the predetermined portion is a reference position to control the end effector (see ¶ 78—“position associated with the end effector”). 

As per Claim 26, Takeuchi further discloses wherein the operation range is set in advance based on an experiment of the contact works (see ¶ 28—“the robot designates the range for control values for operating the robot by force control and performs an operation based on the control values and the range. Thereby, the robot can perform the operation according to the designated range”).

As per Claim 27, Takeuchi further discloses wherein the control unit switches the operation range based on the contact works when the control unit switches the contact works (see ¶ 199—“robot control apparatus 30 allows the robot 20 to perform an operation based on the control values and the range designated by the designated threshold values. Thereby, the robot control apparatus 30 may allow the robot 20 to perform the operation according to each axis of the coordinate system”). 

As per Claim 28, Takeuchi further discloses wherein the contact works are two of a close work to bring the first object closer to the second object to bring the first object into contact with the second object, a seeking work to move the first object while keeping the first object in contact with the second object, and an insertion work to insert one of the first object and the second object into the other (see ¶ 48—“a relative position relationship between a hand H and a second object O2 at a time before a robot 20 brings a first surface M1 of a first object O1 into surface contact with a second surface M2 of the second object O2 in a predetermined work”; Fig. 15). 

As per Claim 29, Takeuchi further discloses wherein the operation range for the seeking work is smallest among the operation ranges (see ¶ 92—“range”).

As per Claim 30, Takeuchi further discloses wherein the control unit includes a storage unit in which the information is stored (see ¶ 96—“memory unit 32 stores various kinds of information”).

As per Claim 31, Takeuchi discloses a control method for a robot apparatus configured to perform at least two contact works to bring a first object and a second object into contact with each other (see ¶ 48—“a relative position relationship between a hand H and a second object O2 at a time before a robot 20 brings a first surface M1 of a first object O1 into surface contact with a second surface M2 of the second object O2 in a predetermined work”),
wherein the robot apparatus includes a control unit configured to control the robot apparatus (see ¶ 59—“robot control apparatus”), 
wherein the control unit controls the robot apparatus based on the information (see ¶ 92—“robot control apparatus”).
Mariyama teaches additional limitations not expressly disclosed by Takeuchi, including namely wherein the control unit includes information about an operation range set for each of the contact works and in which each of the contact works is performed by force control in a space where the contact works are performed (see Claim 9—“install a first object to a second object…range of control”; ¶¶ 33-40—“The position and the attitude of the male connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the operation is performed in accordance with the control program also preregistered in the control unit 203…The approximate position and attitude of the female connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the position of the male connector 110 is controlled in accordance with the control program preregistered in the control unit 203”; ¶¶ 55-56—“The threshold values shown in S105 are determined on the basis of the required accuracy of the male connector 110 and the female connector 120 to be fitted”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeuchi to include the limitations as taught by Mariyama not only to control for insertion into substrates but also to general position control to derive a control amount from a known relations between images and control amounts (see Mariyama: ¶ 59).

As per Claim 32, Takeuchi discloses a non-transitory computer-readable recording medium storing a program for causing a computer to execute the control method for the robot apparatus according to claim 31 (see ¶ 48—“a relative position relationship between a hand H and a second object O2 at a time before a robot 20 brings a first surface M1 of a first object O1 into surface contact with a second surface M2 of the second object O2 in a predetermined work”; ¶ 59—“robot control apparatus”; ¶ 92—“operation…range”; ¶ 92—“robot control apparatus”). 

As per Claim 33, Takeuchi further discloses a producing method for an article using a robot apparatus configured to perform at least two contact works to bring a first object and a second object into contact with each other (see ¶ 48—“a relative position relationship between a hand H and a second object O2 at a time before a robot 20 brings a first surface M1 of a first object O1 into surface contact with a second surface M2 of the second object O2 in a predetermined work”),
wherein the robot apparatus includes a control unit configured to control the robot apparatus (see ¶ 59—“robot control apparatus”),
wherein the control unit controls the robot apparatus based on the information, assembles the first object with the second object, and produces an article (see ¶ 92—“robot control apparatus”; ¶ 48—“brings a first surface M1 of a first object O1 into surface contact with a second surface M2 of the second object O2”).
Mariyama teaches additional limitations not expressly disclosed by Takeuchi, including namely wherein the control unit includes information about an operation range set for each of the contact works and in which each of the contact works is performed by force control in a space where the contact works are performed (see Claim 9—“install a first object to a second object…range of control”; ¶¶ 33-40—“The position and the attitude of the male connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the operation is performed in accordance with the control program also preregistered in the control unit 203…The approximate position and attitude of the female connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the position of the male connector 110 is controlled in accordance with the control program preregistered in the control unit 203”; ¶¶ 55-56—“The threshold values shown in S105 are determined on the basis of the required accuracy of the male connector 110 and the female connector 120 to be fitted”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeuchi to include the limitations as taught by Mariyama not only to control for insertion into substrates but also to general position control to derive a control amount from a known relations between images and control amounts (see Mariyama: ¶ 59).

As per Claim 34, Takeuchi discloses a robot apparatus including a robot arm and an end effector and configured to perform a contact work to bring a first object and a second object into contact with each other (see ¶ 48—“a relative position relationship between a hand H and a second object O2 at a time before a robot 20 brings a first surface M1 of a first object O1 into surface contact with a second surface M2 of the second object O2 in a predetermined work”), the robot apparatus comprising:
a position detection unit configured to detect a position of a predetermined portion of the end effector (see ¶ 78—“position associated with the end effector”); and 
a control unit configured to control the robot apparatus (see ¶ 59—“robot control apparatus”),
wherein the control unit moves the predetermined portion into the operation range in a case where the control unit detects that the predetermined portion is out of the operation range based on the position detection unit (see ¶ 128—“ensuring that the difference falls within the second variable range indicated by the first threshold values such as a configuration of, if the difference exceeds the upper limit value of the W-axis designated as the first threshold value, recalculating the attitude of the corrected taught point”).
Mariyama teaches additional limitations not expressly disclosed by Takeuchi, including namely wherein the control unit includes information about an operation range set for each of the contact works and in which each of the contact works is performed by force control in a space where the contact works are performed (see Claim 9—“install a first object to a second object…range of control”; ¶¶ 33-40—“The position and the attitude of the male connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the operation is performed in accordance with the control program also preregistered in the control unit 203…The approximate position and attitude of the female connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the position of the male connector 110 is controlled in accordance with the control program preregistered in the control unit 203”; ¶¶ 55-56—“The threshold values shown in S105 are determined on the basis of the required accuracy of the male connector 110 and the female connector 120 to be fitted”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeuchi to include the limitations as taught by Mariyama not only to control for insertion into substrates but also to general position control to derive a control amount from a known relations between images and control amounts (see Mariyama: ¶ 59).

As per Claim 35, Takeuchi discloses a control method for a robot apparatus including a robot arm and an end effector and configured to perform at least two contact works to bring a first object and a second object into contact with each other (see ¶ 48—“a relative position relationship between a hand H and a second object O2 at a time before a robot 20 brings a first surface M1 of a first object O1 into surface contact with a second surface M2 of the second object O2 in a predetermined work”), the robot apparatus comprising:
a position detection unit configured to detect a position of a predetermined portion of the end effector (see ¶ 78—“position associated with the end effector”); and
a control unit configured to control the robot apparatus (see ¶ 59—“robot control apparatus”),
wherein the control unit moves the predetermined portion into the operation range in a case where the control unit detects that the predetermined portion is out of the operation range based on the position detection unit (see ¶ 128—“ensuring that the difference falls within the second variable range indicated by the first threshold values such as a configuration of, if the difference exceeds the upper limit value of the W-axis designated as the first threshold value, recalculating the attitude of the corrected taught point”).
Mariyama teaches additional limitations not expressly disclosed by Takeuchi, including namely wherein the control unit includes information about an operation range set for each of the contact works and in which each of the contact works is performed by force control in a space where the contact works are performed (see Claim 9—“install a first object to a second object…range of control”; ¶¶ 33-40—“The position and the attitude of the male connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the operation is performed in accordance with the control program also preregistered in the control unit 203…The approximate position and attitude of the female connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the position of the male connector 110 is controlled in accordance with the control program preregistered in the control unit 203”; ¶¶ 55-56—“The threshold values shown in S105 are determined on the basis of the required accuracy of the male connector 110 and the female connector 120 to be fitted”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeuchi to include the limitations as taught by Mariyama not only to control for insertion into substrates but also to general position control to derive a control amount from a known relations between images and control amounts (see Mariyama: ¶ 59).

As per Claim 36, Takeuchi discloses a non-transitory computer-readable recording medium storing a program for causing a computer to execute the control method for the robot apparatus according to claim 35 (see ¶ 48—“a relative position relationship between a hand H and a second object O2 at a time before a robot 20 brings a first surface M1 of a first object O1 into surface contact with a second surface M2 of the second object O2 in a predetermined work”; ¶ 78—“position associated with the end effector”; ¶ 59—“robot control apparatus”; ¶ 92—“operation…range”; ¶ 128—“ensuring that the difference falls within the second variable range indicated by the first threshold values such as a configuration of, if the difference exceeds the upper limit value of the W-axis designated as the first threshold value, recalculating the attitude of the corrected taught point”).

As per Claim 37, Takeuchi discloses a producing method for an article using a robot apparatus including a robot arm and an end effector and configured to perform a contact work to bring a first object and a second object into contact with each other (see ¶ 48—“a relative position relationship between a hand H and a second object O2 at a time before a robot 20 brings a first surface M1 of a first object O1 into surface contact with a second surface M2 of the second object O2 in a predetermined work”), the robot apparatus comprising:
a position detection unit configured to detect a position of a predetermined portion of the end effector (see ¶ 78—“position associated with the end effector”); and
a control unit configured to control the robot apparatus (see ¶ 59—“robot control apparatus”),
wherein the control unit moves the predetermined portion into the operation range in a case where the control unit detects that the predetermined portion is out of the operation range based on the position detection unit (see ¶ 128—“ensuring that the difference falls within the second variable range indicated by the first threshold values such as a configuration of, if the difference exceeds the upper limit value of the W-axis designated as the first threshold value, recalculating the attitude of the corrected taught point”).
Mariyama teaches additional limitations not expressly disclosed by Takeuchi, including namely wherein the control unit includes information about an operation range set for each of the contact works and in which each of the contact works is performed by force control in a space where the contact works are performed (see Claim 9—“install a first object to a second object…range of control”; ¶¶ 33-40—“The position and the attitude of the male connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the operation is performed in accordance with the control program also preregistered in the control unit 203…The approximate position and attitude of the female connector 110 are preregistered in the control unit 203 shown in FIG. 2, and the position of the male connector 110 is controlled in accordance with the control program preregistered in the control unit 203”; ¶¶ 55-56—“The threshold values shown in S105 are determined on the basis of the required accuracy of the male connector 110 and the female connector 120 to be fitted”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeuchi to include the limitations as taught by Mariyama not only to control for insertion into substrates but also to general position control to derive a control amount from a known relations between images and control amounts (see Mariyama: ¶ 59).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664